Board of Directors Annual Compensation









Fiscal Year 06 Existing



Fiscal Year 07 Proposed









$ 18,000.00

Board Member Annual Director Fee

$ 30,000.00

*









$ 10,000.00

Audit Committee Chairman

$ 10,000.00











$ 10,000.00

Compensation Committee Chairman

$ 10,000.00











$ 5,000.00

Nominating and Corporate Governance Chairman

$ 5,000.00











$ 1,000.00

Per Board Meeting Attended

$ 2,500.00











$ 1,000.00

Per Committee Meeting Attended

$ 1,000.00



























* Portion i.e. 1/3 could be restricted stock













Board Members would also be eligible to participate in the company's deferred
compensation plan



20,000 share annual stock option grant





One time 20,000 share stock option grant for new board member



